PD-0469&0470&0471&0472-15
                                                    COURT OF CRIMINAL APPEALS
                                                                    AUSTIN, TEXAS
                                                  Transmitted 9/21/2015 12:00:00 AM
                                                     Accepted 9/21/2015 7:54:49 AM
                       BARRY G. JOHNSON                              ABEL ACOSTA
                                                                             CLERK
                         Attorney at Law
                          2821 E. Lancaster
                       Fort Worth, Texas 76103
                             817-531-9665
                           817-534-9888 Fax
                           barrygj@aol.com
September 19,2015
                                                 September 21, 2015
Clerk of the Court of Criminal Appeals
PO Box 12308
Capitol Station
Austin, Texas 78711


Re: ISBELL, JOHN B.
CCA Nos. PD-0469-15, PD-0470-15, PD-0471-15, PD-0472-15
COA Nos. 02-14-00124-CR, 02-14-00125-CR, 02-14-00216-CR, 02-14-
00217-CR
Trial Court Case Nos. 1290119D, 1290121D, 1290851D, 1290852D

Dear Sirs:

I will represent Mr. Isbell in these cases.

Sincerely,

/s/ Barry G. Johnson
BARRY G. JOHNSON
Bat # 10683000
Code: J18